PROPANE STORAGE AGREEMENT

TIRZAH, SOUTH CAROLINA STORAGE FACILITY

Subject to the following terms and conditions and the attached Exhibit “A”,
which is attached hereto and made a part hereof, Plains LPG Services, L.P.
(“Plains”) agrees to provide propane storage for Suburban Propane, L.P.
(“Suburban”) at its underground storage facilities situated in Tirzah, South
Carolina.

WHEREAS, Suburban, Suburban Pipeline LLC (“Suburban Pipeline”) and Plains have
entered into a Purchase and Sale Agreement dated as of September 17, 2007 (the
“PSA”), pursuant to which Plains will purchase substantially all of the assets
generally known as the Tirzah, South Carolina Propane Storage Facility and
related pipeline, facilities and Contracts (the “Transaction”), as further
described therein; and

WHEREAS, pursuant to the PSA, Plains has agreed to make certain storage capacity
at the Facilities available to Suburban at closing of the Transaction.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and made a part hereof, the parties agree as follows:

1. Product Storage. For and in consideration of the rates and fees to be paid by
Suburban to Plains as provided herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Plains hereby agrees to lease storage space at its underground storage facility
situated in Tirzah, South Carolina, for the storage of up to the applicable
Lease Volume. Upon the Closing of the Transaction, Plains represents and
warrants that it has full right, power and authority to extend and deliver the
storage services described in this Agreement. Each of the parties hereto
represents and warrants that it has full power and authority to make, enter into
and perform its obligations under this Agreement.

2. Definitions. For the purpose of this Agreement, the following terms and
expressions shall have the following meanings. Capitalized terms used in this
Agreement that are defined in the PSA shall have the meanings ascribed to them
in the PSA unless otherwise defined in this Agreement:

“Affiliate” means, with respect to any Person, a Person Controlling, Controlled
by or under common Control with, directly or

 

 

--------------------------------------------------------------------------------



indirectly, through one or more intermediaries, such Person. Any Person shall be
deemed to be an Affiliate of any specified Person if such Person owns 50% or
more of the voting securities of the specified Person, if the specified Person
owns fifty percent (50%) or more of the voting securities of such Person, or if
fifty percent (50%) or more of the voting securities of the specified Person and
such Person are under common Control.

“Agreement” shall mean this Propane Storage Agreement.

“Annual Storage Fee” shall have the meaning specified in Exhibit “A”.

“Base Rate” shall have the meaning specified in Section 12 hereinafter.

“Business Day” means a Day other than a Saturday, Sunday, banking holiday or
other Day on which the United States government is authorized or required by law
to close.

“Control” of a non-natural Person means the power, directly or indirectly, to
(i) elect, appoint or cause the election or appointment of at least a majority
of the members of the board of directors of such Person (or if such Person is a
non-corporate Person, Persons having similar powers), or (ii) direct or cause
the direction of the management and policies of such Person, in either case
through beneficial ownership of the capital stock (or similar ownership
interests) of such Person or otherwise.

“Day” shall mean a day.

“Effective Date” shall mean the Closing Date.

“Facilities” shall mean the underground storage facilities owned by Plains at
Tirzah, South Carolina, including, but not limited to, all storage caverns,
related surface and subsurface equipment, and loading and unloading terminals.

“Force Majeure” shall have the meaning specified in Section 17 hereinafter.

“Gallon” shall mean one U.S. Gallon, which is the unit of volume used for the
purpose of measurement of liquid. One (1) U.S. liquid Gallon contains two
hundred thirty-one (231) cubic inches when the liquid is at a temperature of
sixty degrees Fahrenheit (60°F) and at the vapor pressure of the liquid being
measured.

“Initial Term” shall have the meaning specified in Exhibit “A”.

“Lease Volume” shall have the meaning specified in Exhibit “A”.

“Month” or “Monthly” shall mean a calendar month.

 

 

--------------------------------------------------------------------------------



“Offspec Product” shall have the meaning specified in Section 4 hereinafter.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, limited liability company (whether domestic or
foreign), joint venture, association, joint-stock company, trust, estate,
custodian, trustee, executor, administrator, nominee, entity in a representative
capacity, unincorporated, organization, or governmental agency or authority.

“Pipeline” shall have the meaning specified in Section 5 hereinafter.

“Secondary Term” shall have the meaning specified in Exhibit “A”.

“Year” or “Yearly” shall mean a period of 365 consecutive Days; provided,
however, that any Year which contains the date of February 29 shall consist of
366 consecutive Days.

3. Term. The term of this agreement shall commence on the Effective Date and
shall terminate as specified in Exhibit “A”. In the event that Plains ceases to
store propane in the Facilities for any customer whatsoever (including Plains
itself or any Affiliate of Plains) during the term of this Agreement, Plains
will provide written notice of such closure to Suburban at least one hundred
eighty (180) Days prior to the closure, and, if such closure is to occur within
the initial 10 years following the Effective Date, Plains will provide Suburban
with propane storage space at Plains’ Schaefferstown or other, mutually agreed
upon, Plains-owned propane storage facilities, on a basis consistent with the
economic benefit derived by Suburban from the pricing schedule set forth in
Exhibit “A”. Unless a new storage agreement is entered into or this Agreement is
renewed, at the expiration or termination of this Agreement, Suburban shall
remove all propane stored hereunder on or before the last Day of the term of
this Agreement subject to the payment of all accrued storage fees and other
charges hereunder and Plains’ lien as set forth herein. In the event Suburban
fails to remove its propane at the expiration of the term of this Agreement,
Plains shall have the right to sell all or any portion of such propane on terms
and at such prices as Plains, in its sole discretion, deems appropriate under
the then existing circumstances. If Plains sells all or a portion of Suburban’s
propane under the terms of this Section 3, within ten (10) Days of its receipt
of the proceeds derived from the sale of such propane, Plains shall remit same
to Suburban less (i) all of Plains’ costs and expenses (including reasonable
legal expenses) associated with any such sales and (ii) any fees then due and
owing by Suburban to Plains hereunder.

4. Product Specifications.

 

 

--------------------------------------------------------------------------------



(a) All deliveries of propane by Suburban hereunder shall meet Gas Processors
Association Specification 2140 for HD-5 Propane in effect at the time of receipt
or delivery of the propane. Plains or its designee reserves the right to perform
an analysis of Suburban’s propane prior to accepting same for storage, but
assumes no responsibility for doing so, and may refuse to accept delivery of
such propane if it is contaminated or otherwise fails to conform with the
applicable specifications (“Offspec Product”). If Plains accepts into storage
Offspec Product delivered by or on behalf of Suburban (whether or not analyzed
by Plains), Suburban shall reimburse Plains for the reasonable costs and
expenses incurred in handling such Offspec Product. Upon Plains reasonable
request, Suburban shall provide Plains with evidence of the source or origin of
the propane tendered by Suburban along with other evidence reasonably acceptable
to Plains that demonstrates that the propane tendered by Suburban complies with
the specifications stated herein.

(b) SUBURBAN AGREES TO AND DOES FULLY INDEMNIFY AND HOLD HARMLESS PLAINS AND ITS
PARENTS, SUBSIDIARIES AND AFFILIATES AND ITS AND THEIR RESPECTIVE AGENTS,
OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, DEMANDS, CLAIMS, PENALTIES,
FINES, ACTIONS, SUITS, JUDGMENTS, ORDERS, DIRECTIVES, INJUNCTIONS, DECREES OR
AWARDS OF ANY JURISDICTION, REASONABLE COSTS AND REASONABLE EXPENSES (INCLUDING,
BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES) ARISING OUT OF OR IN ANY MANNER
RELATED TO SUBURBAN DELIVERING OR CAUSING TO BE DELIVERED INTO PLAINS’
FACILITIES ANY OFFSPEC PROPANE.

5. Product Delivery and Redelivery.

(a) Propane redelivered to Suburban out of the Facilities will only be made on
the request of Suburban’s designated representative or duly authorized agent
whose identity and contact information has been provided to Plains in writing.
Plains will not recognize sales, assignments or transfers of title to propane
while in storage unless made in a manner approved by Plains in advance, which
approval shall not be unreasonably withheld or delayed, and then only to another
person or entity

 

 

--------------------------------------------------------------------------------



that has entered into a valid storage agreement with Plains. Propane redelivered
by Plains hereunder shall be redelivered into any common carrier pipeline
currently connected to Plains’ Facilities or tank trucks. Plains’ receipt and
delivery of propane from and to Suburban shall be subject to normal operating
conditions and procedures, scheduled and unscheduled maintenance, rates of
delivery, delivery pressures, scheduling, etc. of the Facilities and of the
delivering and receiving pipeline (the “Pipeline”). Custody of the propane
delivered or redelivered hereunder shall be deemed to be transferred at the
pipeline connection of the Pipeline, or the loading flange if loaded into tank
trucks. Plains, in its sole discretion, shall not be required to receive or
deliver propane in excess of the physical capabilities of the Facilities, after
considering all customers’ scheduled receipts or shipments. Measurement of
propane delivered or redelivered hereunder shall take place as near to the
points of delivery or redelivery as practicable and shall be made by Plains or
its designee in accordance with Plains’ or its designee’s standard measurement
procedures, which shall conform to good measurement practices in the industry.
Suburban shall have the right to witness all such measurements. Tank trucks will
be handled on a first in first out basis on the five existing truck spots
located at the Facilities. All tank trucks shall be suitable for loading and
unloading at Plains’ Facilities and shall be certified as such by Suburban as
provided in Section 7 hereinafter.

(b) Injections made via Pipeline shall be tendered to Pipeline by the 15th of
the Month preceding the Month of injection. Pipeline injections are subject to
the limitations set forth below and to the same schedule as the delivering
Pipeline.

(c) The maximum volume of propane which Plains can inject, or cause to be
injected into storage in any one Month is dependent in part on the provisions
herein, including normal operating conditions and procedures at a particular
time. Plains will exercise its best efforts to inject, or cause to be injected
in any one Month as much of Suburban’s storage deliveries for that Month as have
been properly noticed to Plains and as operating conditions will permit.

(d) Plains shall be obligated to receive propane for injection into storage for
Suburban’s account in accordance with the above procedures only when Suburban’s
storage balance will be

 

 

--------------------------------------------------------------------------------



less than or equal to the Lease Volume after the tendered quantity has been
injected.

(e) Withdrawals of propane by Suburban shall be by truck or Pipeline. Suburban’s
withdrawals shall be limited to all the propane received by Plains, less a Loss
Allowance designated in Section 9 and any other losses that may have occurred
solely as a result of Force Majeure or Suburban’s or its agents’ negligence or
willful misconduct.

(f) Any quantity of propane withdrawn by Suburban in excess of Suburban’s
propane storage balance shall be considered as an unauthorized withdrawal of
propane. Suburban shall have five (5) Days from date of the notice of the
unauthorized withdrawal to re-stock the excess amount withdrawn. Should Suburban
fail to re-stock, Suburban agrees to pay and Plains shall bill, as Plains’ sole
and exclusive remedy, for all unauthorized volumes of Propane withdrawn at a
rate equal to the then current market replacement cost. Current market
replacement cost will be calculated using the Monthly average posted price at
Hattiesburg, Mississippi as published in OPIS plus all applicable charges to
transport the Propane by pipeline from Hattiesburg, Mississippi to the
Facilities. The payment of a penalty for an unauthorized quantity withdrawn
shall not under any circumstances be considered as giving Suburban the right to
take unauthorized volumes of propane. When Plains determines that Suburban has
withdrawn unauthorized volumes, Suburban shall be prevented from further
withdrawals. Assuming Suburban has physical volumes in place, withdrawal
privileges will be reinstated only after Suburban re-stocks the excess
withdrawal or has paid for the excess withdrawal.

(g) Subject to other provisions herein, including the normal operating
conditions and procedures in place at the Facilities, Plains shall exercise its
best efforts to withdraw and deliver on any one Day the total of Suburban’s
requests for such Day. If, however, all of the withdrawal requests received by
Plains from all customers for a single Day exceed the total volume which Plains
can withdraw from storage and deliver, the Propane deliverable on each Day shall
be pro-rated. Proration of withdrawals down the Pipeline and proration of
withdrawals by tank truck shall be handled as two separate allocations.
Proration shall be determined based on Daily activity. Proration shall be based
on Suburban’s throughput during the previous twelve (12)

 

 

--------------------------------------------------------------------------------



Months as a percentage of the total throughput. This percentage shall then be
applied to the total Daily output capacity of the tank trucks withdrawal
facility or the Pipeline withdrawal facility as the case may be. If practical,
Suburban will be notified of proration at least 24 hours in advance by facsimile
or phone.

(h) The parties shall fully cooperate regarding the communication of nominations
and shall use all reasonable efforts to share any additional information that
would be relevant to ensure that propane movements are consistent therewith.

6. Non Compete and Storage Balance. Suburban agrees to refrain from subleasing
its Lease Volume and to maintain a storage balance equal to or greater than zero
gallons at all times. The Non-Competition Agreement between Plains and Suburban
dated September 17, 2007 (“Non-Compete Agreement”) shall not be affected by this
Agreement and the Non-Compete Agreement and its provisions shall continue in
effect between the parties according to its terms. For purposes of this section,
pre-buy accounts shall not be considered a sublease.

7. Transportation Equipment. If Suburban delivers propane to or from the
Facilities using Suburban’s equipment or employees, Suburban will be subject to
the Terminal Access Agreement executed by the parties substantially in the form
of Exhibit “B,” or as subsequently mutually agreed to by the parties. If
Suburban’s deliveries of propane to or from the Facilities are contracted and/or
made by a common carrier, Suburban shall require the common carrier to sign the
Terminal Access Agreement in Exhibit “B”.

8. Stenching.

(a) Plains will odorize or cause to be odorized all shipments of propane out of
storage by tank car or truck in accordance with standard industry practice or as
required by governmental agencies having proper jurisdiction, but in no event
less than 1.5 pounds ethyl mercaptan per 10,000 Gallons.

(b) Suburban acknowledges and represents that it is knowledgeable about the
chemical and physical properties and limitations associated with the storage,
use, and handling of odorant and propane, whether odorized or unodorized.
Suburban further acknowledges that odorant can fade over a period of time or
fade if subjected to certain metal or conditions of metal and may therefore be
undetectable. Suburban agrees

 

 

--------------------------------------------------------------------------------



that it shall keep abreast of safety, consumer, industry, education and such
similar issues regarding propane and the propane industry.

(c) Suburban, its consignee, agents, servants, employees or representative shall
not take any propane that prior to withdrawal it discovers is not odorized
unless specifically authorized to do so by Plains in writing. Suburban
represents and warrants that it has provided its consignees such information and
warnings as it believes necessary for proper and safe use of its propane.

(d) Suburban hereby acknowledges that it may have a duty to inform its customers
about safety issues surrounding the use of propane and that Plains has no means
of controlling the propane or its uses after the physical possession of the
propane has passed to Suburban. Therefore, Suburban agrees that it shall provide
adequate safety information and warnings about the safe handling and usage of
propane (including, without limitation, the limitations of propane odorants) to
Suburban employees, agents, contractors and customers, and will require those
persons to further communicate that information and those warnings to all
persons that they may reasonably foresee will be exposed to, handle or consume
propane.

(e) WHERE PLAINS OR ITS DESIGNEE PROVIDES DOCUMENTATION OF THE PROPER
ODORIZATION OF THE PROPANE AS REQUIRED BY THIS AGREEMENT, SUBURBAN ACCEPTS ALL
RESPONSIBILITY FOR THE DISSIPATION OF MALODORANT SUBSEQUENT TO SHIPMENT, AND
SUBURBAN AGREES TO DEFEND, INDEMNIFY AND HOLD PLAINS AND ITS PARENTS,
SUBSIDIARIES AND AFFILIATES AND ITS AND THEIR RESPECTIVE AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS HARMLESS FROM ANY
AND ALL LIABILITIES, LOSSES, DAMAGES, DEMANDS, CLAIMS, PENALTIES, FINES,
ACTIONS, SUITS, JUDGMENTS, ORDERS, DIRECTIVES, INJUNCTIONS, DECREES OR AWARDS OF
ANY JURISDICTION, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND
ANY REASONABLE EXPENSE OF INCIDENT INVESTIGATION) ARISING FROM ANY CLAIMS OF
WHATEVER KIND DUE TO INJURIES OR DAMAGES WHICH OCCUR AFTER DELIVERY TO SUBURBAN
AND ARISE IN CONNECTION WITH SUBURBAN’S OR ITS CUSTOMER’S TRANSPORTATION,
STORAGE, USE, HANDLING, OR RESALE OF

 

 

--------------------------------------------------------------------------------



PROPANE COVERED HEREUNDER. THIS INDEMNIFICATION OBLIGATION INCLUDES, AMONG ANY
OTHER CLAIMS, THOSE COMPRISING LACK OF OR INADEQUATE WARNING MATERIALS, “ODORANT
FADING,” LACK OF INFORMATION ON THE AVAILABILITY OF SUPPLEMENTAL WARNING SYSTEMS
(SUCH AS GAS DETECTORS) AND IMPROPER TRAINING OR MONITORING OF SUBURBAN’S
WARNING AND/OR TRAINING PROGRAMS. SUBURBAN’S INDEMNITY OBLIGATION SHALL NOT
APPLY TO CLAIMS ARISING FROM THE NEGLIGENCE OR WILFUL MISCONDUCT OF PLAINS OR
ITS DESIGNEE.

9. Loss Allowance. Due to normal operating losses which occur in receiving
propane for storage, storing such propane and redelivering propane out of
storage, Suburban’s Loss Allowance shall equal the percent of the propane
delivered to Plains hereunder as is specified in Exhibit “A”.

10. Transportation Costs To and From Storage. All transportation charges and
other expenses incurred in connection with (i) Suburban’s delivery of propane to
the Facilities for storage and (ii) Suburban’s receipt of propane from storage
shall be paid by Suburban directly to such transporter. Suburban shall pay all
applicable published pipeline tariffs:

(a) directly to the transporter if Suburban ships propane to the Facilities on
its own behalf; or

(b) to Plains if Plains’ ships Suburban’s propane to the Facilities on
Suburban’s behalf.

11. Storage and Handling Charges

(a) The Annual Storage Fee for the Initial Term (based on the Lease Volume for
the Initial Term) shall be pro-rated to take into account that such term is less
than 12 months, and shall be payable by Suburban within 10 Days after Suburban’s
receipt of Plains’ invoice therefor. During the Secondary Term, Suburban agrees
to pay the annual payment for the Annual Storage Fee on or before the first Day
of each annual lease period during the Secondary Term, based on the Lease Volume
for that annual lease period. Should Suburban fail to pay any amount due to
Plains when due, Plains may, without notice, suspend all withdrawals of
Suburban’s propane. Interest on any outstanding Annual Storage Fee payment will
accrue as set forth in Section 12.

(b) Suburban shall also pay Plains Monthly the other rates, fees and charges set
forth in Exhibit “A”.

 

 

--------------------------------------------------------------------------------



(c) If at the end of any Month the total volume of all propane stored by
Suburban exceeds the Lease Volume, Suburban shall pay to Plains the Excess
Storage Fee as set forth in Exhibit “A”.

(d) If at the expiration or termination of this Agreement Suburban continues to
have propane in storage (which the parties expressly do not contemplate and
Plains in no way condones) which was delivered into storage under the terms of
this Agreement, then Suburban shall pay to Plains the Excess Storage Fee as set
forth in Exhibit “A” each Month thereafter based on the highest balance of all
propane held in storage at any time during such Month. Plains’ acceptance of
funds pursuant to this Section shall (i) in no way be construed as a renewal of
this Agreement, provided, however, Suburban shall continue to be bound by all
terms and conditions of this Agreement as long as any of Suburban’s propane
remains in storage or (ii) in no way effect Plains’ rights to sell Suburban’s
propane as provided for in Section 3 above.

(e) Nothing in this Section 11 shall be construed to create an obligation on
Plains to accept propane into storage in excess of the Lease Volume. At any time
there is an unauthorized excess balance, Plains may, by telephone notice to
Suburban, require Suburban to remove such excess balance within three Business
Days and if any excess balance remains at the end of such period, then Suburban
shall reimburse Plains for any costs or liabilities (including reasonable legal
expenses) incurred by Plains as a result thereof. Notwithstanding the foregoing,
after ten (10) days notice, Plains may dispose of the excess volume not removed
pursuant to the preceding sentence by any method or means within its discretion
and credit Suburban’s account with the current market replacement cost
(calculated per Section 5(f) above) of the propane disposed of, less 1) Plains
costs and fees (including reasonable legal expenses) incurred in the disposal,
and 2) any fees or expenses then due and owing by Suburban to Plains.

(f) All shipments of propane for Suburban’s account shall be reported in gallons
corrected for temperature and pressure. Upon injection of propane via pipeline,
railcar or truck, Plains shall prepare a Notification of Receipt showing the
data necessary for the identification of the incoming shipment. The Notification
of Receipt will include Suburban’s name, date of receipt, mode of shipment and
quantity of propane received for storage.

(g) At Suburban’s request, Plains shall prepare a Notification of Delivery
showing the data necessary for the identification of the delivery shipment. The
Notification of Delivery will include Suburban’s name, date of delivery, mode of
delivery, and quantity of propane

 

 

--------------------------------------------------------------------------------



delivered. Plains shall utilize the “Terminal Management System” (“TMS”),
otherwise known as TOPTECH, or similar system, to make account transaction
information available to Suburban. Suburban may request information in a
reasonable manner.

(h) Each week, Plains shall furnish a transaction summary statement indicating
Suburban’s balance for the preceding week. A copy of the bills of lading and
Notifications of Receipt and Notifications of Delivery shall accompany this
transaction summary. The bills of lading, Notices of Receipt and Notices of
Delivery shall be used to determine Suburban’s storage balance.

12. Invoicing and Payments. Each Month during the term of this Agreement, Plains
shall invoice Suburban for all amounts owed by Suburban to Plains hereunder and
Suburban shall pay to Plains the amounts due no later than ten (10) Days after
Suburban’s receipt of invoice. If the Day on which any payment is due is not a
Business Day, then the relevant payment shall be due upon the immediately
succeeding Business Day. Any undisputed amounts which remain due and owing after
the due date shall bear interest thereon at a per annum rate of interest equal
to the lower of the “Prime Rate” of interest as quoted from time to time by the
Wall Street Journal or its successor, or the maximum lawful rate of interest
(the “Base Rate”). If a good faith dispute arises as to the amount payable in
any statement, the amount not in dispute shall be paid. If Suburban elects to
withhold any payment otherwise due as a consequence of a good faith dispute,
Suburban shall provide Plains with written notice of its reasons for withholding
payment. The parties hereto agree to use all reasonable efforts to resolve any
such disputes in a timely manner.

13. Title to Stored Product. It is understood and agreed that (i) title to the
propane stored hereunder shall remain in Suburban, subject to being commingled
with like propane belonging to Plains and/or other parties, which Suburban
hereby grants unto Plains the right to do so, ii) propane redelivered to
Suburban by Plains may not be the identical propane delivered by Suburban into
Plains’ Facilities, but shall be considered as fungible goods meeting the same
quality specifications and (iii) the fees or charges provided herein do not
include any insurance on the propane while in the custody of Plains, which
insurance shall be the responsibility of Suburban. In the event there should be
any loss of Suburban’s propane (other than normal operating losses as provided
for in Section 9) from Plains’ Facilities, then, subject to Section 15 below,
Plains shall, in its sole discretion, either replace Suburban’s lost volumes
with like propane or pay Suburban the current market replacement cost
(calculated per Section 5(f) above) of such lost propane at the time of the
loss. Replacement or payment shall be made within fifteen (15) Business Days.

 

 

--------------------------------------------------------------------------------



14. Taxes. Suburban shall be responsible for the payment of any and all ad
valorem or other taxes or assessments levied or assessed on and attributable to
Suburban’s propane in storage pursuant to this Agreement, provided however, that
Plains shall have the right, but not the obligation, to pay such taxes on behalf
of Suburban (but at a like rate no greater than that paid by Plains on its own
like propane in storage) and Suburban agrees to reimburse Plains for any such
taxes paid by Plains within ten (10) Days from the date of Plains’ invoice
therefor.

15. Limitation of Liability.

(a) Plains shall not be liable to Suburban for any loss of or injury to the
propane stored by Suburban, however caused, unless such loss or injury results
from the failure of Plains or its designee to exercise that degree of care as
would be exercised by a reasonably careful Person under like circumstances.
Plains is not liable for damages that could not have been avoided solely by the
exercise of such care.

(b) SUBURBAN AGREES TO DEFEND, INDEMNIFY AND HOLD PLAINS AND ITS AFFILIATES AND
ITS AND THEIR RESPECTIVE AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS TO THE EXTENT SUCH CLAIMS ARISE AS A RESULT OF SUBURBAN’S TRANSPORTATION,
STORAGE, USE, OR HANDLING OF PROPANE AFTER DELIVERY OF CUSTODY, POSSESSION AND
CONTROL OF SUCH PRODUCT TO SUBURBAN.

(c) EXCEPT FOR AND WITHOUT REGARD TO DAMAGES THAT MAY BE AWARDED TO A THIRD
PARTY (SOLELY AS A RESULT OF CONTAMINATION) AGAINST A PARTY TO THIS AGREEMENT
(INCLUDING DAMAGES WHICH ARISE IN RESPECT OF ANY INDEMNIFICATION), A PARTY’S
LIABILITY FOR A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL BE LIMITED TO
DIRECT ACTUAL DAMAGES ONLY, EXCLUDING LOST PROFITS, AND SUCH DIRECT ACTUAL
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY HEREUNDER, AND ALL OTHER REMEDIES
OR DAMAGES ARE WAIVED. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY UNDER ANY PROVISION OF THIS AGREEMENT FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES IN TORT, CONTRACT OR OTHERWISE.

 

 

--------------------------------------------------------------------------------



16. Filing of Suit. No action may be maintained by Suburban and any other
persons claiming by, through or under Suburban, against Plains for loss of or
injury to propane stored in Plains’ Facilities unless such action is commenced
within twenty-four (24) Months after (a) Suburban’s propane is redelivered or
removed from Plains’ Facilities or (b) Suburban is notified by Plains that loss
of or injury to propane has occurred, whichever is shorter. In the situation
where Plains notifies Suburban of a loss or, injury to propane, the time limits
for the maintaining of actions after notice, as set forth herein, begin on the
date such notice is received by Suburban.

17. Force Majeure and Destruction of Facility.

(a) In the event either party is rendered unable, wholly or in part, by Force
Majeure to carry out its obligations under this Agreement, it is agreed that
upon the affected party’s giving prompt written notice and reasonably full
particulars of such Force Majeure in writing to the other party, then the
obligations of the party giving such notice, so far as and to the extent that
the obligations of the affected party are adversely impacted by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as possible be remedied
with all reasonable dispatch. The term “Force Majeure” as used herein shall mean
acts of God, strikes, lockouts, or other industrial disturbances, acts of the
public enemy, acts of terrorism, wars, blockades, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, tornadoes, hurricanes, or
storms, tornado, hurricane, or storm warnings which in any party’s reasonable
judgment require the precautionary shutdown of a facility, floods, washouts,
arrests or restraints of the government, either federal or state, civil or
military, civil disturbances, explosions, sabotage, breakage, or accident to
equipment, machinery or lines of pipe, freezing of machinery, equipment or lines
of pipe, electric power shortages, inability of any party to obtain necessary
permits and/or permissions due to existing or future rules, orders, laws or
governmental authorities (both federal, state and local), or any other causes,
whether of the kind herein enumerated or otherwise, which are not within the
control of the party claiming suspension and which such party is unable to
overcome by the exercise of due diligence. It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
party having the difficulty, and that the above requirement that any Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of opposing Parties
when such course is inadvisable in the discretion of the party having
difficulty. The obligation to pay money due shall only be suspended pursuant to

 

 

--------------------------------------------------------------------------------



this Section 17 if the party having such obligation has been directly and
adversely impacted by such Force Majeure event.

(b) If during the Term, a federal, state or local government entity prohibits
operation of the Facilities, or in any way deprive Plains of the right to use
the Facilities, including any act of eminent domain, then Plains shall have the
right to terminate this Agreement upon thirty (30) days notice. In the event of
any such termination, the provisions of the second sentence of Section 3 above
shall apply.

(c) Notwithstanding anything herein, Plains shall not be required to rebuild the
Facilities or repair the Facilities if it would not be commercially reasonable
to do so in Plains’ sole discretion.

18. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Notwithstanding the foregoing, Suburban shall not assign or sublet this
Agreement in whole or in part without the express written consent of Plains,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Plains shall have the right to assign this Agreement to any of its
Affiliates, and to any future owner or owners of the Facilities upon prior
written notice to Suburban but without the necessity of obtaining from Suburban
any consent thereto. Further provided, however, that Suburban shall have the
right to assign this Agreement to any of its Affiliates or to the successor to
Suburban’s assets or business upon prior written notice to Plains but without
the necessity of obtaining from Plains any consent thereto, but any such
assignment shall in no way relieve or release Suburban from any obligations
hereunder accrued before any such assignment.

19. No Commissions, Fees or Rebates. No director, employee or agent of either
party shall give or receive any commission, fee, rebate, gift or entertainment
of significant cost or value in connection with this Agreement. Any
representative or representative(s) authorized by either party may audit the
applicable records of the other party for the purpose of determining whether
there has been compliance with this Section.

20. Severability. This Agreement and the transactions hereunder shall be subject
to applicable federal and state laws and applicable orders, laws, local
ordinances, rules, and regulations of any local, state or federal authority
having jurisdiction, but nothing contained herein shall be construed as a waiver
of any right to question or contest any such order, laws, rules, or regulations
in any forum having jurisdiction in the premises. If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under the present or
future laws effective during the term of this Agreement, (i) such provision will
be fully severable, (ii) this Agreement will be

 

 

--------------------------------------------------------------------------------



construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Agreement, and (iii) the remaining provisions
of this Agreement will remain in full force and effect and will not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there will be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and as may be legal, valid, and enforceable. If a
provision of this Agreement is or becomes illegal, invalid, or unenforceable in
any jurisdiction, the foregoing event shall not affect the validity or
enforceability in that jurisdiction of any other provision of this Agreement nor
the validity or enforceability in other jurisdictions of that or any other
provision of this Agreement.

21. Governing Law. This Agreement will be governed by and construed in
accordance with the domestic Laws of the State of South Carolina without giving
effect to any choice or conflict of law provision or rule (whether of the State
of South Carolina or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of South Carolina. The parties
agree that any Action pertaining to this Agreement or the transactions
contemplated hereby, or to enforce any rights given to a Party in this
Agreement, shall only be brought in the state courts of the State of South
Carolina or in the United States District Court for the District of South
Carolina (if, and only to the extent, otherwise permitted by Law) sitting in
Columbia, South Carolina, and the Parties hereby consent to the exclusive
jurisdiction of such courts (if, and only to the extent, otherwise permitted by
Law).

22. Compliance with Laws. The parties agree to comply in all material respects
with all applicable laws, ordinances and regulations, from whatever authority
they may emanate, including, but not limited to, Environmental Protection Agency
Regulations.

23. Entire Agreement; Waiver. This Agreement, including, without limitation, all
exhibits hereto, integrates the entire understanding between the parties with
respect to the subject matter covered and supersedes all prior understandings,
drafts, discussions, or statements, whether oral or in writing, expressed or
implied, dealing with the same subject matter. This Agreement may not be amended
or modified in any manner except by a written document signed by an officer of
both parties. No waiver by either party hereto of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver unless expressly provided. No waiver shall be effective unless made in
writing and signed by the party to be charged with such waiver.

 

 

--------------------------------------------------------------------------------



24. Default and Termination. If either party shall fail to materially perform
any of the covenants or obligations imposed upon it under and by virtue of this
Agreement, then in such event, the other party may, at its option, terminate the
Agreement by proceeding as follows: The party not in material default shall
cause a written notice to be served on the party in default, stating
specifically the cause for terminating the Agreement and declaring it to be the
intention of the party giving the notice to terminate the same; thereupon, the
party in material default shall have thirty (30) days after the service of the
aforesaid notice in which to cure, remedy and remove said cause or causes, in
which case such notice shall be withdrawn and the Agreement shall continue in
full force and effect. In case the party in material default does not so cure,
remedy and remove the breach within said period of thirty (30) days, then the
Agreement shall be deemed terminated from and after the expiration of said
period. Any termination of this Agreement pursuant to the provisions of this
Article shall not be exclusive and shall be without prejudice to the right of
the party not in default to collect any amounts then due it and without waiver
of any other remedy (at law or equity) to which the party not in default may be
entitled for violation of the Agreement. Plains shall have the authority to
dispose of Suburban’s propane in storage as of the sixth (6th) Business Day
following the effective date of such termination at the then current market
price and to remit to Suburban the proceeds of sale, less 1) expenses of such
sale and 2) any fees then owing by Suburban to Plains. Plains may at its
discretion purchase such propane for its own account at the then current market
price.

25. Setoffs and Counterclaims. Each party hereto reserves to itself all rights,
set-offs, credits, claims, counterclaims, recoupment and other remedies and/or
defenses (collectively, “Set-off”) which it is or may be entitled to arising
from or out of this Agreement or as otherwise provided by law. Furthermore, each
party hereto, whether performing or non-performing, or breaching or
non-breaching, shall be entitled to Set-off (disregarding whether a party
breached first or defaulted first) in connection with any payment or in the
performance of any obligations under or in connection with this Agreement or
termination of this Agreement.

26. Partnership, Association, etc. Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture between
the parties, or impose a trust or partnership duty, obligation, or liability on
or with regard to either party.

27. Confidentiality. During the term of this Agreement, Suburban shall maintain
the confidentiality of the terms and conditions of Exhibit “A” and will not
disclose such to any third party, except independent auditors and Suburban’s
attorney who shall be under written obligations of confidentiality with respect
to this Agreement, or unless such disclosure is required by Law or by the
requirement of any governmental body, including

 

 

--------------------------------------------------------------------------------



any court or agency, having jurisdiction over the subject matter described
herein.

28. Pipeline Tariff. For so long as this Agreement is in effect, Suburban shall
not assert that the tariff rate for transportation on the Pipeline should be
lower than the tariff rate in effect on the Business Day immediately preceding
the Effective Date, or assist or support any Person who makes such an assertion.

28. Exhibits. All Exhibits attached hereto are incorporated herein by reference
as fully as though contained in the body hereof. If any provision of any Exhibit
conflicts with the terms and provisions hereof, the provisions of the Exhibits
shall prevail.

29. Principles or Construction and Interpretation. In construing this Agreement,
the following principles shall be followed:

(a) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;

(b) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(c) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions; and

(d) the plural shall be deemed to include the singular and vice versa, as
applicable.

(e) All parts and exhibits, if any, incorporated herein by reference shall be
treated as though contained in the body hereof. If any provision of any part or
exhibit hereto conflicts with any provision hereof, the provision of the part or
exhibit will prevail.

30. Notice. Any notice or other communication provided for in this Agreement or
any notice which either party may desire to give to the other (other than
routine business communications) shall be in writing and shall be deemed to have
been properly given if and when sent by reputable overnight courier with charges
paid in accordance with the customary arrangements established by such courier,
in each case addressed to the parties at the following addresses; provided,
however, that Suburban shall be deemed to have given notice to Plains hereunder
even if only one of the Plains recipients listed below receives such
communication:

 

 

--------------------------------------------------------------------------------



If to Plains:

 

 

Plains LPG Services, L.P.
Plains Midstream Plaza
Suite 1400
607 – 8th Avenue, S.W.,
Calgary, AB T2P 0A7,

 

Attention:

Ralph Cross

 

 

Vice President, Business Development

 

 

 

 

And a copy to:

 

 

 

 

Plains LPG Services, L.P.,
333 Clay Street, Suite 1600,
Houston, Texas 77002,

 

Attention:

Lawrence J. Dreyfuss

 

 

Vice President and General Counsel -

 

 

Commercial and Litigation

 

 

 

If to Suburban:

Suburban Propane, L.P.
240 Route 10 West
P.O. Box 206
Whippany, NJ 07981-206
Attention: Director, Supply Operation

Any party may change its address by giving notice of such change in accordance
herewith.

31. Remedies Cumulative. Unless expressly provided otherwise herein, no remedy
herein conferred upon a party is intended, nor shall it be construed, to be
exclusive of any other remedy provided herein or as allowed by law or in equity,
but all such remedies shall be cumulative.

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.  

 

PLAINS LPG SERVICES, L.P.

 

 

 

By Plains LPG Services GP LLC, its general partner

 

 

 

By: 


/s/ RALPH CROSS

 

 

 

Name: 

Ralph R. Cross

 

 

 

Title: 

Vice President

 

 

 

 

 

 

 

SUBURBAN PROPANE, L.P.

 

 

 

By: 


/s/ MICHAEL J. DUNN, JR

 

 

 

Name: 

Michael J. Dunn, Jr.

 

 

 

Title: 

President

 

 

 

 

 

--------------------------------------------------------------------------------



Exhibits Omitted

 

 

--------------------------------------------------------------------------------



 

 

--------------------------------------------------------------------------------